
	
		I
		111th CONGRESS
		2d Session
		H. R. 6323
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Crowley
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To exempt gain from the sale of certain C corporation
		  stock from the capital gains rate increase resulting from the sunset of the
		  Jobs and Growth Tax Relief Reconciliation Act of 2003.
	
	
		1.Exemption from capital gains
			 rate increase for qualified gain from sale or exchange of qualified corporate
			 stock
			(a)In
			 generalAny increase in capital gains rates resulting from
			 section 303 of the Jobs and Growth Tax Relief Reconciliation Act of 2003 shall
			 not apply to any qualified gain from the sale or exchange of qualified
			 corporate stock held by the taxpayer for more than 5 years.
			(b)Qualified
			 corporate stockFor purposes of this section, the term
			 qualified corporate stock means any stock in a C corporation (as
			 defined in section 1361(a)(2) of the Internal Revenue Code of 1986), if—
				(1)as of the date of
			 sale and during substantially all of the taxpayer’s holding period for such
			 stock, such corporation has a principal place of business in the United States
			 and meets the active business requirements of section 1202(e) of such
			 Code,
				(2)for at least two
			 years preceding the date of sale, such corporation has paid for at least 60
			 percent of each full time employee’s health insurance coverage, and
				(3)for at least two
			 years preceding the date of sale, such corporation has contributed to a defined
			 contribution plan in a manner that meets the safe harbor non-discrimination
			 requirements under section 401(k)(12) of such Code.
				(c)Qualified
			 gainFor purposes of this section, the term qualified
			 gain means any gain from the sale of stock constituting more than 50
			 percent of the total voting power of all classes entitled to vote and more than
			 50 percent of the total value of stock of such corporation, if—
				(1)during the
			 applicable period, an amount equal to at least 5 percent of the sales proceeds
			 is transferred to or for the benefit of eligible employees of the corporation,
			 and
				(2)without taking
			 into account the amount transferred under paragraph (1), the aggregate amount
			 paid as compensation and benefits to eligible employees of the corporation
			 during each year of the applicable period is at least equal to the base
			 amount.
				(d)DefinitionsFor
			 purposes of this section—
				(1)Eligible
			 employeeThe term eligible employee means any
			 full-time employee, other than an employee who, any time during the 2-year
			 period preceding the date of sale, is—
					(A)a key employee
			 within the meaning of section 416(i) of such Code,
					(B)an employee whose
			 annual W–2 wages exceed $250,000, or,
					(C)an employee whose
			 principal place of employment is outside the United States.
					(2)Applicable
			 periodThe term applicable period means the
			 calendar year in which the sale of the qualified corporate stock occurs and the
			 immediately preceding calendar year.
				(3)Base
			 amountThe term base amount means an amount equal
			 to—
					(A)the average annual
			 total compensation and benefits paid to eligible employees of the corporation
			 during the three calendar year period immediately preceding the applicable
			 period, multiplied by
					(B)the cost of living
			 adjustment for the first year of the applicable period.
					(e)RegulationsThe
			 Secretary of the Treasury shall prescribe such regulations as may be necessary
			 or appropriate to carry out the purposes of this paragraph.
			(f)Effective
			 dateThis section shall apply to gain from the sale of stock in
			 taxable years beginning after the date of the enactment of this Act and before
			 the date that is 5 years after the date of such enactment.
			
